Citation Nr: 0940459	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-17 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
diabetes mellitus and assigned a 20 percent rating, effective 
November 26, 2003.

In a September 2008 signed statement, the Veteran withdrew a 
perfected claim of entitlement to service connection for 
rheumatoid arthritis.  Regulations provide that an appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision by an appellant or by his or her 
authorized representative.  38 C.F.R. §§ 20.202, 20.204 
(2009).  Thus, this claim has been properly withdrawn and is 
no longer before the Board.


FINDING OF FACT

The Veteran's diabetes mellitus is manifested by the 
requirement of insulin, regulation of diet, a restriction of 
certain occupational activities, and two hospitalizations due 
to hypoglycemic reactions since 2003.


CONCLUSION OF LAW

Resolving benefit of the doubt in favor of the Veteran, the 
criteria for the assignment of an initial disability rating 
of 40 percent, but no more, for service-connected diabetes 
mellitus are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 

However, for initial rating claims, where, as here, 
entitlement to disability benefits has been granted and an 
initial rating has been assigned, the original claim has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for entitlement to 
benefits has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).

Nevertheless, the Board does note that a letter issued in 
December 2004 advised of the evidence needed to substantiate 
the Veteran's initial claim of entitlement to service 
connection for diabetes mellitus.  This letter advised the 
Veteran of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  Included in a September 
2008 VCAA notice for the Veteran's claim of entitlement to an 
increased rating for bilateral retinopathy secondary to 
diabetes mellitus, the RO advised the Veteran of the 
pertinent rating criteria used to evaluate the severity of 
his diabetes mellitus.  
This letter also informed the Veteran as to the type of 
evidence needed to substantiate both the disability rating 
and effective date elements of his claim, pursuant to the 
Court's holding in Dingess, supra.  

The Board notes that the September 2008 letter was not issued 
prior to the initial adjudication of the Veteran's claim in 
January 2005.  His claim, however, was subsequently 
readjudicated in a June 2009 supplemental statement of the 
case.  Thus, any deficiencies in the content or timeliness of 
this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's VA medical records and his pertinent 
employment records and arranged for him to undergo VA 
examinations in June 2005 and December 2008.  These 
examination reports are thorough and consistent with VA 
treatment records from the period that is currently on 
appeal.  The examiners elicited from the Veteran his history 
of complaints and symptoms, and provided clinical findings 
detailing the results of their examinations.  For these 
reasons, the Board concludes that the examination reports in 
this case are adequate upon which to base a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

The appellant's service-connected diabetes mellitus type II 
is currently rated as 20 percent disabling under 38 C.F.R. § 
4.119, Diagnostic Code 7913.  He essentially contends that a 
higher rating is warranted.

Under Diagnostic Code 7913, a 20 percent evaluation is 
assignable where the diabetes requires insulin and a 
restricted diet; or oral hypoglycemic agents and restricted 
diet. 

A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.

A 60 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.

A 100 percent disability rating will be assigned when 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities, 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

In the case at hand, the Veteran's current 20 percent rating 
was assigned based on medical evidence reflecting he was 
taking oral hypoglycemics and had a restricted diet to 
control his diabetes.  It was noted that an increased rating 
was not warranted because the evidence did not show that the 
Veteran was on insulin and that his activities were 
regulated.

The Board notes, however, that the medical evidence of record 
does show that the Veteran has required the use of insulin 
prior to and during the entire period contemplated by this 
appeal.  For example, a June 1999 VA medical record describes 
the Veteran as "insulin dependent."  The June 2005 VA 
examination report describes a history of insulin usage and 
notes that the Veteran was currently taking 14 units of 
insulin in the morning, 12 units in the evening, and 6 units 
at night, as well as a sliding scale.

In order for a 40 percent disability rating to be granted, 
the evidence must show that the Veteran requires insulin, 
restricted diet, and regulation of activities.  As discussed 
above, the first two of these conditions are firmly 
established by the evidence of record.  The evidence is not 
so clear with respect to the third requirement, the 
regulation of activities.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order for a veteran to be entitled 
to a 40 percent disability rating for diabetes mellitus under 
Diagnostic Code 7913, the evidence must show that it is 
medically necessary for a veteran to avoid strenuous 
occupational and recreational activities.  Camacho v. 
Nicholson, 21 Vet. App. 360, 361 (2007).  Similarly, the 
conjunctive 'and' contained in Diagnostic Code 7913 reflects 
that all criteria must be met to establish entitlement to a 
40 percent rating.   Id. at 366 (citing Watson v. Dep't of 
the Navy, 262 F.3d 1292, 1299 (Fed. Cir. 2001)).  Medical 
evidence is required to show that occupational and 
recreational activities have been restricted.  Id. at 363-64. 

Of record is an August 2008 form that was filled out by a 
physician's assistant whose clinic has treated the Veteran 
since October 1998.  She circled "Yes" in response to a 
question concerning whether the Veteran's activities were 
restricted, regulated, or limited due to his diabetes.  She 
noted that the Veteran was prohibited from tow motor driving, 
including lift trucks and forklifts.  This restriction was 
permanent per plant policy.  She also noted that the Veteran 
was temporarily prohibited from performing floor duties due 
to two hypoglycemic events in six months.  He was temporarily 
reassigned to paperwork duties.

An August 2008 VA social worker's note relates that the 
Veteran had been informed by a registered nurse at work that 
he should not drive the fork lift and that his breaks should 
be regulated due to his diabetes.

According to the December 2008 VA examination report, the 
Veteran denied any restriction of activities because of his 
diabetes.  The Veteran stated that, because of his problems 
with brittle diabetes and significant hypoglycemic reactions 
involving syncope, he was asked not to drive the forklift 
around in the facility for fear of injuries to himself or 
others in the plant.  It was noted that the Veteran's job was 
in maintenance and that he worked on heavy machinery.  His 
job involved other physical work, such as going up and down 
ladders and lifting heavy weights.  The examiner noted that, 
although the Veteran is restricted from operating heavy 
machinery, he continues to perform a physical job without any 
problems.  The examiner also noted that the Veteran does not 
have restriction of recreational activities or routine 
physical labor at this time.

It thus appears that the Veteran's occupational activities 
have been restricted by a registered nurse at his workplace 
due to hypoglycemic episodes associated with his diabetes.  
The evidence does not suggest, and the Veteran has not 
alleged, that his recreational activities have been regulated 
due to diabetes.  Nor has the Veteran disputed the December 
2008 VA examiner's observation that the nature of his work 
still requires that he perform strenuous and physically 
demanding tasks and that he has been able to do these aspect 
of his job.

However, while the evidence does not reflect a general 
restriction of all strenuous work and leisure activity, the 
Board finds that the evidence more closely approximates a 40 
percent rating due to the combination of occupational 
restriction of activities and the number and severity of the 
documented hypoglycemic episodes of record.  

The record reflects that, during the period under appeal, the 
Veteran has been hospitalized for hypoglycemic reactions at 
least twice.  Private medical records document that the 
Veteran was hospitalized for a week in January and February 
2004 for "new onset seizures, most likely hypoglycemic."  
He was also suffering acute respiratory failure and required 
ventilatory support.  The December 2008 VA examination report 
notes he was hospitalized for a hypoglycemic coma in 2005, 
but it appears that this notation actually refers to the 
January 2004 hospitalization, as there is no separate record 
of a 2005 hospitalization, and no other suggestion of a 2005 
hospitalization.  Another private hospital record reflects he 
was seen at a hospital for hypoglycemia in June 2008, 
although it is unclear if he stayed overnight or was released 
on the same day he was admitted.  Thus, the Board believes 
that overall record suggests two hospitalizations due to 
hypoglycemic reactions during the period under consideration 
in this appeal, one in 2004 and another in 2008. 

The Board recognizes that this conclusion is somewhat 
inconsistent with the Veteran's own statement in his VA Form 
9 in which he reported only one hospitalization in the past 
due to his diabetes.  In any event, given the clear 
documentation of record confirming admission in 2004, and the 
subsequent record showing that he was seen at a hospital in 
2008, the Board concludes that the record does establish at 
least two hospitalizations during the period under 
consideration in this appeal.

An August 2008 VA medical record notes that the Veteran 
reported having had only two diabetic spells in his eleven 
years of working at General Mills.  He made this observation 
in support of his objection to being taken off of floor work 
following his June 2008 hypoglycemic episode.  The Veteran 
felt he was being discriminated against and had contacted his 
union representative for assistance.  The December 2008 VA 
examination report notes that the Veteran had passed out at 
work at least twice.  Lay statements associated with the 
record from coworkers also reflect spells having occurred at 
work.

In short, the competent medical evidence of record thus 
reflects that the Veteran has been hospitalized two times for 
hypoglycemic episodes since 2004.  One of these episodes has 
been characterized as a hypoglycemic coma.  The Veteran has 
also had his work activities restricted as a direct result of 
having had two hypoglycemic episodes at work that were caused 
by his brittle diabetes within a six-month period.  The Board 
finds that this combination of restricted activity and 
hospitalizations due to hypoglycemia most closely 
approximates the level of severity contemplated by the 40 
percent disability rating.  Therefore, resolving the benefit 
of the doubt in favor of the Veteran, the Board finds that a 
40 percent rating is warranted for the entire period 
contemplated by this appeal.

The Board has considered whether a rating of 60 percent or 
higher should be assigned for the Veteran's diabetes 
mellitus.  As noted above, a 60 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.

The Veteran undoubtedly satisfies the insulin requirement, 
follows a restricted diet, and has been service-connected and 
assigned a noncompensable rating for erectile dysfunction 
associated with diabetes mellitus.  The Board notes, however, 
that the Veteran's June 2005 VA examination report reflects 
that he sees a diabetic care provider every three to four 
months, while the December 2008 examination report notes that 
the Veteran sees his diabetic care provider every four 
months.  When considered together with the limited 
restriction of the Veteran's activities and the history of 
only two hospitalizations due to hypoglycemic reactions 
during the previous six years, or even three hospitalizations 
if the reference to a 2005 admission was, in fact, accurate, 
the Board finds that the preponderance of the evidence is 
against finding that the Veteran's diabetes mellitus warrants 
a 60 percent rating.  

In short, the Board finds that the competent evidence of 
record establishes that the severity of the Veteran's 
symptoms most closely approximates the 40 percent rating 
criteria.  Resolving benefit of the doubt in favor of the 
Veteran, the Board finds that  a 40 percent disability 
rating, but no more, is warranted for the entire period on 
appeal.




ORDER

Entitlement to an initial evaluation of 40 percent for 
diabetes mellitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


